19-2211
     Tafuto v. Donald J. Trump for President


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 21st day of September, two thousand twenty.
 4
 5   PRESENT:
 6               ROBERT D. SACK,
 7               ROBERT A. KATZMANN,
 8               RICHARD C. WESLEY,
 9                     Circuit Judges.
10   _____________________________________
11
12   Louis Tafuto,
13
14                                Plaintiff-Appellant,
15
16                      v.                                                       19-2211
17
18   Donald J. Trump for President Inc., Republican
19   National Committee, RNC, Reinhold Richard
20   Priebus, AKA Reince Priebus, Donald John
21   Trump, Kellyanne Conway, Michael Richard
22   Pence,
23
24                                Defendants-Appellees,
25
26   Michael Richard Pence,
27
28                     Defendant.
29   _____________________________________
30
31
32   FOR PLAINTIFF-APPELLANT:                             Louis Tafuto, pro se, Warwick, NY.
33   FOR DEFENDANTS-APPELLEES:                        Lawrence S. Rosen, Patrick McPartland, Jared
34                                                    E. Blumetti, LaRocca Hornik Rosen &
35                                                    Greenberg LLP, New York, NY.
36

37          Appeal from a judgment of the United States District Court for the Southern District of

38   New York (Swain, J.).

39          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

40   DECREED that the judgment of the district court is AFFIRMED.

41          Appellant Louis Tafuto, pro se, sues Donald J. Trump for President, Inc., Donald Trump,

42   Reinhold Richard (“Reince”) Priebus, the Republican National Committee, Michael Pence, and

43   Kellyanne Conway under 42 U.S.C. §§ 1983 and 1985 and Bivens v. Six Unknown Named Agents

44   of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging violations of the First, Fifth, and

45   Fourteenth Amendments and the New York Fair Campaign Code. He alleges that the defendants

46   engaged in a “digital gerrymandering” campaign to “dilute” anti-Trump votes by knowingly

47   spreading Russian-backed disinformation in Democratic strongholds and swing states during the

48   2016 presidential election.

49          The district court dismissed the suit for lack of standing, ruling that Tafuto’s injury was

50   too generalized and that he had not established causation between the Trump campaign’s alleged

51   actions and the election result. The district court then denied Tafuto’s Federal Rule of Civil

52   Procedure 59(e) motion for reconsideration. This appeal followed.

53          We review the district court’s dismissal of a complaint for lack of standing de novo.

54   Cortlandt St. Recovery Corp. v. Hellas Telecomms. S.À.R.L., 790 F.3d 411, 417 (2d Cir. 2015). At

55   the pleading stage, we “accept as true all material allegations of the complaint, and construe the
1    complaint in favor of the complaining party.” Pennell v. City of San Jose, 485 U.S. 1, 7 (1988). 1

2    We review the denial of a Rule 59(e) motion for abuse of discretion. 2 Munafo v. Metro. Transp.

3    Auth., 381 F.3d 99, 105 (2d Cir. 2004).

4              To establish standing, a plaintiff must demonstrate, first, an injury in fact—“an invasion of

5    a legally protected interest which is (a) concrete and particularized, and (b) actual or imminent,

6    not conjectural or hypothetical”; second, “a causal connection between the injury and the conduct

7    [he] complain[s] of”; and third, that it is “likely, as opposed to merely speculative, that the injury

 8   will be redressed by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61

 9   (1992).

10             After careful review of the briefs and record on appeal, we find that the district court

11   properly held that Tafuto does not assert an injury in fact that is concrete and particularized. “For

12   an injury to be particularized, it must affect the plaintiff in a personal and individual way.” Spokeo,

13   Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016). In contrast, “when the asserted harm is a generalized

14   grievance shared in substantially equal measure by all or a large class of citizens, that harm alone

15   normally does not warrant exercise of jurisdiction.” Warth v. Seldin, 422 U.S. 490, 499 (1975);


     1
       Unless otherwise indicated, in quoting cases, all internal quotation marks, alterations, emphases,
     footnotes, and citations are omitted.
     2
       Tafuto’s notice of appeal refers only to the denial of his Rule 59(e) motion. However, we construe
     pro se notices of appeal “liberally, taking the parties’ intentions into account.” Shrader v. CSX
     Transp., Inc., 70 F.3d 255, 256 (2d Cir. 1995). Because Tafuto’s brief on appeal addresses both
     the dismissal order and the denial of the Rule 59(e) motion, and because his notice of appeal is
     timely as to both, see Fed. R. App. P. 4(a)(4)(iv); Fed. R. Civ. P. 59(e), we evaluate each of these
     decisions.


                                                        3
 1   see also Crist v. Comm’n on Presidential Debates, 262 F.3d 193, 195 (2d Cir. 2001) (“[A] voter

 2   fails to present an injury-in-fact when the alleged harm is abstract and widely shared . . . .”). Here,

 3   Tafuto asserts that defendants’ digital gerrymandering campaign diluted anti-Trump votes and

 4   resulted in his vote “not carry[ing] equal weight to that of other citizens voting in the same

 5   election.” But these allegations assert an injury that was generalized and widely shared by millions

 6   of voters. The district court therefore did not err in determining that Tafuto did not suffer a

 7   cognizable injury-in-fact.

 8          Tafuto further argues that Gill v. Whitford, 138 S. Ct. 1916 (2018), supports his argument

 9   that he properly alleged standing. But Gill is inapposite. Gill held that partisan gerrymandering

10   can constitute a cognizable injury for standing purposes when the plaintiff lives in a gerrymandered

11   legislative district, but the Court specifically declined to extend its holding beyond the legislative

12   district level, reasoning that the dilution of plaintiffs’ votes was “district specific” and that “[a]

13   plaintiff who complains of gerrymandering, but who does not live in a gerrymandered district,

14   asserts only a generalized grievance against governmental conduct of which he or she does not

15   approve.” Id. at 1930. Gill, therefore, does not support Tafuto’s assertion of a concrete and

16   particularized injury.

17          As to causation, we also hold that the district court properly concluded that Tafuto does

18   not allege an injury that is fairly traceable to the defendants’ challenged conduct. Lujan, 504 U.S.
19   at 560. Tafuto asserts that Trump’s 2016 campaign insiders have effectively admitted in media

20   interviews that the strategies that Tafuto here challenges resulted in Trump’s victory. But the

21   district court correctly cited Davis v. Garcia, No. 07-cv-9897 (CLB), 2008 WL 2229811 (S.D.N.Y.

                                                       4
 1   May 27, 2008), to find that Tafuto does not allege sufficient non-conclusory facts to establish

 2   causation. In Davis, an African American incumbent candidate who had lost reelection claimed

 3   that the defendants, county and federal officials and agencies, diluted the votes of minority voters

 4   by conducting a “widely publicized, racially motivated” raid of two city administrative offices

 5   shortly before the election. Id. at *3. The court rejected the voter dilution argument, reasoning that

 6   “[t]he endless number of diverse factors potentially contributing to the outcome of elections

 7   forecloses any reliable conclusion that voter support of a candidate is fairly traceable to any

 8   particular event,” and that it “would have to accept a number of very speculative inferences and

 9   assumptions” to find causation between the defendants’ conduct and the plaintiff’s election loss.

10 Id. at *5. Here, the district court properly relied on Davis for the truism that numerous factors can

11   influence election outcomes—factors that undercut Tafuto’s causation argument.

12          We further hold that the district court did not abuse its discretion in denying Tafuto’s Rule

13   59(e) motion. For substantially the same reasons as above, Tafuto cannot demonstrate that the

14   district court overlooked controlling decisions or facts. We have also reviewed the remainder of

15   Tafuto’s arguments and find them to be without merit. For the foregoing reasons, we AFFIRM

16   the judgment of the district court.

17
18                                                  FOR THE COURT:
19                                                  Catherine O’Hagan Wolfe, Clerk of Court




                                                       5